Title: Abigail Adams to John Adams, 20 March 1796
From: Adams, Abigail
To: Adams, John


          
            My Dearest Friend
            Quincy March 20 1796
          
          I received Your kind favours of March 3. 5 7 & 9th by the Thursday post. we have as great a famine here of News as their is of Bread in Europe. the chief Topick of conversation is the Georgia Lands. their Present Legislature have displayd state Sovereignty in its fullest extent; our wise Men were never before so Bubbled. our Wealthyest citizens are taken in to a vast amount, Mr Russel Barrel Craggy, in short by what I hear, every Man of any considerable property far and near. What redress they can obtain, I know not, nor do I know sufficient of the Merrits or demerrits of the Subject to decide upon it. I hope however it will produce one good effect in stoping that Rage for speculation, which like an influenza has pervaded all ages and degrees of persons.
          I yesterday received a Letter from our son in England of 24 Nov’br by way N york. he foresaw his Letter would be opened, as it appeard by the total defaceing of the Initials of his Name, it had been. so he wrote no politicks of concequence. The whole Substance of European affairs amount only to this, [“]That they are very Much exhausted, and very hungry. Peace is the great object of their wishes on all Sides.”
          The remainder of his Letters is taken up in relating to me the discovery lately made of some Manuscripts, being originals of the hand of Shakespear. amongst Several of trifling importance, there is a compleat fair coppy of King Lear, three or four Sheets, being part of an Hamlet, and an whole Tragedy heretofore unknown, intitled Vortigern & Rowena.
          You know how passionately fond our Son has ever been of that great master of humane nature. he may truly be said to have inherited this from his parents. He observes that he had enough of the Catholic superstition about him to pay his Devotion to these

venerable relics. they were in possession of a private Gentleman by the Name of Ireland to whom he got introduced, and had an opportunity to see all, except the new play, which was purchased by the manager of Drurry lane Theater, Mr Sheridan for five hundred pounds, and is to appear upon that Stage the present Season. mr Ireland does not hessitate to affirm that the Vortigern will be rank’d among the very best plays of the Author. among the loose papers, are a short Letter from Queen Elizabeth, commanding him to play before her on a certain Day, a Coppy of a Letter from him to Lord Southampton and his answer, a Deed from him or rather a will to a Man by the Name of Ireland, giving him several of his plays and a Sum of Money, in consideration of his having saved his Life from Drowing in the Thames, a Love Letter to Anna Hatherrewaye, with a lock of Hair, together with some fugitive peices, and several designs Drawn with a pen. all these are to make their appearence within a few Days. You my Dear Mother have long known My partiality for the Swan of Avon, and will not be surprizd at the interest I take in all his productions.
          I may as well quit here or go on to transcribe his whole Letter, not a syllable of which is uninteresting. he complains of the craveing void of solitude even in the city of London. I can easily enter into his sensations, and most readily believe him. Solitude is every where, when you feel not any particular interest in any one & no one has an interest in you. “I left he says, my Brother at the Hague, and I feel very sensibly the want of his company. while I had it, I could not consider myself as seperated from every object of my attachment.”
          Poor fellow I know he feels like a banishd Man, condemnd in foreign climes to Roam. he will feel mortifid too, if he should fail in the object of his embassy.
          I both rejoicd and mournd at the Appointment of Mr Elsworth as chief Justice, but what the Senate lose, the Bench will acquire. I rejoice that they have obtaind a Man of a fair Fame distinguishd abilities and integrity. Ceasars wife ought not to be suspected. this will apply equally to that office.
          We have had this week the most voilent snow storm which we have experienced for these two years when I thought spring was opening, as the Singing of Birds was come a heavy Equinoxial gale came on accompanied by rain frost and then Snow & cold. for 48 hours, it was very voilent I had begun tarring the Trees, and Copeland was going to plow the Hill. we are all aback, but the remainder

of the Timber will be got home by tomorrow night. I must buy Hay as I wrote you but cannot get any under 5 pounds pr Ton. the snow prevented my having a load this week. the Dr tells me he could have bought Seed at a shilling Some time ago, but he finds it has risen very large orders having been received for the exportation of it. as soon as you conveniently can I should be glad you would Send me a post Note. the collector is very earnest to get his Rates the beginning of April. I Suppose the School house cannot go on there are so many Town orders that they cannot get any money into the treasury. in the Spring there are allways new arrangments to make, and we have not a whole Tool upon the place neither Spade Shovel hoe Sythe or any other thing but an ax
          I hope We shall have no Sampsons this year.
          I wish you would write Me of what Dimensions you mean to have the Barn & whether you would not make an L. of it. some advise to that as G. Gills Barn was if you recollect. they say it make a better yard. I shall make inquirys to find how I can get the Frame hued.
          Yours as ever
          
            A Adams—
          
          
            Mrs Brislers Brother Baxter lost a Boy of 2 years old the week after his wife with the Throat Distemper which proves as mortal here as the yellow fever. we had 5 Deaths in a week.
          
        